Citation Nr: 1744808	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicides.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to exposure to herbicides.

4. Entitlement to service connection for prostate disability, to include as secondary to exposure to herbicides.

5. Entitlement to service connection for skin disorder, to include as secondary to exposure to herbicides.

6. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to exposure to herbicides.

7. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2012 and May 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in November 2016. The transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim that he set foot in the Vietnam mainland and thus entitled to the presumption of exposure to herbicides.   

In March 2012 a search was made in defense personnel records information retrieval system (DPRIS) for records pertaining to Helicopter Combat Support Squadron One, Detachment 4 (HC-1 DET 4). The unit record dates and assignments concur with the Veteran's military records. The March 2012 DPRIS response, advised that Helicopter One command history report stated that during their deployment on the USS Hancock they were responsible for effecting six rescues, transferring 1,620 personnel, 25,542 pounds of mail and 37,763 pounds of cargo. The DPRIS response then advised "they do not record anyone going ashore in Vietnam for any deliveries or missions." However, DPRIS does not provide details of whether these records would normally document specific aircraft destinations to include what locations the personnel, mail and cargo were transferred from. The Veteran and his buddy, Mr. C., reported that they delivered mail, and transferred personnel from Da Nang.

In support of the Veteran's assertion that he went to the Vietnam mainland, he submitted a notarized statement from D.C. in September 2016. D.C., who also provided his military identification number, stated that he has personal knowledge of the Veteran flying to Da Nang. D.C. also named ADJ2 [REDACTED] in his letter, stating that he was with them on the flight to Da Nang.  D. C. also stated they were operating from the USS Hancock from 1968 to 1970. However, the Veteran records show the Veteran was only attached to the USS Hancock from August 1969 to July 1970. In his June 2011 claim, the Veteran named Lt. [REDACTED] and LTJG [REDACTED] as the pilots who flew him to the Vietnam mainland. In an effort to confirm the Veteran's assertions that he flew to Da Nang in the Vietnam mainland, a remand is warranted to search for additional records. 

Regarding the right ear hearing claim, a remand on this issue is required to afford the Veteran a VA examination. The Veteran worked in and around helicopters during service and is service-connected for hearing loss in his left ear. The Veteran states that his he has a current hearing disability in his right ear. The Veteran's last VA audiological examination was in April 2012. In December 2016, the Veteran sought an audiological exam at a VA medical center which indicated the Veteran has right ear hearing loss. However, the documentation submitted for this examination does not meet the criteria required for VA compensation purposes. The Veteran will need a new examination to determine whether he has a right ear hearing disability for VA purposes.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to verify the Veteran's assertions that he set foot in Vietnam, to include: (i) reviewing records containing names of other service members assigned to Helicopter Combat Support Squadron One, Detachment 4 (HC-1 DET 4) between August 1969 and April 1970, specifically service members ADJ3 [REDACTED], ADJ2 [REDACTED], Lt. [REDACTED] and LTJG. [REDACTED]; (ii) records or logs documenting activities of Helicopter Combat Support Squadron One (HC-1), including Detachment 4, if available, between August 1969 and April 1970, and; (iii) reviewing flight records of Helicopter Combat Support Squadron One, Detachment 4 (HC-1 DET 4) that identify flight destinations, flight plans and passenger manifests.  If no records are found, the responsible records custodian must advise whether such records are normally available and certify that the requested records do not exist or that the custodian does not have them.

2. Schedule the Veteran for a VA examination to determine the etiology of his right ear hearing loss. The claims file should be reviewed by the examiner. The examiner is requested to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused or aggravated by his service, to include exposure to loud noise while operating in and around helicopters during service.

A full and well-reasoned rationale must be provided for all opinions reached.

3. Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

